Citation Nr: 1317521	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for laryngeal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1981. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board issued a decision denying this appeal in July 2011.  In May 2012, pursuant to a Joint Motion for Remand (JMR) from the Veteran and the Secretary of Veterans Affairs, the United States Court of Appeals for Veterans Claims (Court) remanded the claim back to the Board.  The Board, in turn, remanded the claim to the RO in September 2012.  The Board finds that the RO has substantially complied with the Remand directives.  Moreover, in a May 2013 Brief, the Veteran acknowledged that the RO has satisfied the Remand directives.  
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran served during the Vietnam Era, but not that he had service in the Republic of Vietnam; and thus exposure to herbicide agents in service is not presumed. 

2.  Actual exposure to herbicide agents during service in Thailand has not been shown. 


CONCLUSION OF LAW

Laryngeal cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

VA treatment records show a diagnosis of laryngeal cancer.  As a respiratory cancer, laryngeal cancer is among the conditions for which service connection can be presumed if the Veteran is found to have been exposed to an herbicide agent.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board will first consider whether the evidence shows exposure to an herbicide agent. 

The Veteran believes that his laryngeal cancer was caused by exposure to herbicides during his military service.  In this regard, his service personnel records do not show that he was stationed in the Republic of Vietnam.  Rather, such records reflect foreign service in Thailand. 

The Veteran has suggested three possible avenues of in-service exposure.  First, he has alleged that he was exposed to herbicides while installing communications equipment at newly prepared sites throughout Thailand as part of the site preparation.  Specifically, he states that the vegetation was sprayed in the areas where equipment was to be set up.  Second, he has alleged exposure to herbicide agents due to his proximity to aircraft that may also have flown to Vietnam and come into contact with herbicides there.  Finally, the Veteran alleges that he landed in Vietnam on his way to Thailand in October 1968. 

With regard to the first contention of potential exposure, the Veteran's service personnel record, including performance review, confirm that he performed temporary duties within Thailand.  Under 38 C.F.R. § 3.307(a)(6), the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. In an undated memorandum on the use of herbicides in Thailand, the Veterans Benefits Administration explained the difference between the tactical herbicides contemplated by this regulation, like Agent Orange, and commercial herbicides. While the Veteran is competent to provide lay testimony regarding his exposure to recently defoliated land, he is not competent to differentiate between the types of herbicides used to accomplish this defoliation.  As such, the Board must rely on the information provided by the Department of Defense, which states that tactical herbicide testing in Thailand was limited to the Panburi Military Reservation and was not near any U.S. military installation or Royal Thai Air Force Base. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

The Veteran's service personnel records confirm that he was stationed at the Korat Air Force Base (AFB) in Thailand from November 1968 to November 1969.  This time period is during the Vietnam era during which VA has acknowledged that herbicides were used near the air base perimeter.  Accordingly, if the Veteran is found to have served on or near the air base perimeter during his tour in Thailand, the preponderance of the evidence will show presumptive exposure to herbicide.

The Veteran's service personnel records show that his period of service in Thailand was with the 483rd Ground Electronics Engineering Installation Agency (GEEIA) Squadron at the Korat Air Force Base.  His MOS is listed as a Ground Communications Radio Equipment Maintenance Technician. This is not one of the listed MOSs in the MR21-1MR that has been shown to have served on or near the air base perimeter.

The Veteran has also submitted a report on Project Checo in Southeast Asia, which notes that permission to use herbicides at Korat Royal Thai Air Force Base (KRTAFB) was granted by the Embassy in 1972.  It is unclear to which type of herbicides this report is referring; however, the Veteran had left KRTAFB nearly three years earlier.  Thus, the possibility of an herbicide agent as defined by 38 C.F.R. § 3.307(a)(6) being used at KRTAFB in 1972 is irrelevant to this Veteran's claim.  

Pursuant to the Board remand, the RO contacted the Armed Forces Pest Management Board (AFPMB).  In December 2012, it responded that their Literature Retrieval System (LRS) includes Army Bulletin SB 3-40, which lists 25 herbicides available in the Federal Supply System during the time frame in question (November 1968 to November 1969).  However, AFPMB does not maintain official records of use or exposure to any specific environmental hazards or chemicals, including herbicides or insecticides.  Therefore, it stated that it has no way of knowing whether any of the herbicides were actually used at KRTAFB during the time in question.  As such, the evidence is against finding that the Veteran was exposed to an herbicide agent, as defined by 38 C.F.R. § 3.307(a)(6), during his service in Thailand. 

With regard to the second avenue of potential exposure, the Veteran's claim that he came into contact with aircraft that likely had been in contaminated areas within the Republic of Vietnam is extremely tenuous.  The Veteran has not provided any evidence beyond his initial allegation that such cross-contamination might be possible.  Absent affirmative evidence that this was the case, exposure to herbicide agents through contact with potentially contaminated aircraft cannot be conceded. 

Finally, with regard to the third avenue of potential exposure, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.  Exposure to an herbicide agent is presumed for Veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  

No service in or visitation to the Republic of Vietnam is noted in the Veteran's service records.  To the extent that the Veteran was stationed in Southeast Asia during the Vietnam Era, he served in Thailand from November 1968 to November 1969.  While he was awarded the Republic of Vietnam Gallantry Cross, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, the criteria for receipt of these awards do not include being physically present in the Republic of Vietnam and therefore these awards in and of themselves cannot establish qualifying service in the Republic of Vietnam.  The Veteran's service at Korat RTAFB base in Thailand would qualify him for these medals without ever setting foot within the borders of the Republic of Vietnam. 

The Veteran was stationed in Texas both immediately before and immediately after this service in Thailand.  In his June 2009 statement, the Veteran stated that he travelled from the U.S. to Thailand via Alaska, Okinawa, Saigon, Bangkok, and finally Korat.  In his January 2010 statement, the Veteran stated that he disembarked in Saigon for a meal.  In his January 2011 statement, the Veteran again states that he landed in Tan Son Nuht Air Force Base in Vietnam on his way to Thailand in October 1968.  The details of his travel between the United States and Thailand are not disclosed in his personnel records.  Pursuant to the Board's June 2010 remand, VA searched the Veteran's service personnel records for evidence of service or visitation in the Republic of Vietnam.  No such evidence was found and the Veteran's personnel records were associated with the claims file.  Pursuant to the JMR, the RO sent a request to the Joint Services Records and Research Center (JSRRC) for confirmation of the Veteran's alleged visit to Vietnam.  In February 2013, the JSRRC stated that it had searched the available reports from the 483rd GEEIA Squadron stationed at KRTAFB from October 1968 to November 1968.  The history did not document that personnel from the Squadron had a stopover in Vietnam during the period.   

In March 2013, the RO drafted a memorandum documenting its efforts to corroborate the Veteran's alleged exposure to herbicides in Thailand. 
  
Exposure to an herbicide agent is not found and the presumption does not apply. 

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation). 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

As noted above, the Veteran is currently diagnosed with laryngeal cancer.  Thus, the current disability requirement is satisfied. 

The Veteran's service treatment records show no diagnosis of or treatment for laryngeal cancer.  Likewise, as discussed above, exposure to an herbicide agent has not been shown.  Therefore, the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied. 

Alternately, service connection can be established upon a finding of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As reflected in the record, a diagnosis was made in April 2009.  A March 2009 treatment record noted that symptoms of dry sore throat first arose in January 2009.  Earlier medical evidence submitted in conjunction with other disability claims made no reference to any existing laryngeal cancer or symptoms thereof.  Reference was made to treatment to combat the Veteran's tobacco addiction.  For these reasons, continuity of symptomatology dating back to service has not been shown. 

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that laryngeal cancer is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO scheduled the Veteran for a VA examination that took place in March 2013.  The examiner reviewed the claims file in conjunction with the examination.  After examining both the claims file and the Veteran, she opined that the Veteran's laryngeal cancer was less likely than not related to service.  Her rationale was that the Veteran's cancer was most likely due to years of cigarette smoking.  In particular, she noted that it is well documented throughout the established medical literature that tobacco is the key factor for the development of laryngeal cancer.  She noted that over 90 percent of laryngeal cancers are a type of cancer called squamous cell carcinoma (SSCA), and over 95 percent of patients with laryngeal SSCA are smokers.  She noted that according to the treatment records, the Veteran had a very significant smoking history.  A March 2009 VA treatment report reflects that the Veteran quit smoking ten years earlier; but that prior to that, he had smoked for 50-55 years.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.   
Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current laryngeal cancer is related to service.  However, while he is competent to describe symptoms of cancer, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, laryngeal cancer is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

In sum, the preponderance of the evidence is against the claim of entitlement to service connection for laryngeal cancer.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection for laryngeal cancer is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


